Title: From James Madison to James Monroe, 25 July 1801
From: Madison, James
To: Monroe, James


Dear Sir
Washington July 25. 1801
The inclosed came last evening in a packet from Bourdeau. By the same conveyance I have a letter from Dawson of May 27. at Paris. Every appearance assured him that the convention would be ratified. Letters from King of May 30. & June 1 represent the British Govt. as in dispositions equally favorable. They have given peremptory orders to their W. Inda. cruisers to abstain from the Captures which have been most hurtful to us, and required all letters of Marque to be called in which do not conform to them. Ld. Hawksbury has also, on an interview invited for the purpose communicated to Mr K. by order of his Majesty, that on hearing of the intended expedition to the Medn. orders had been sent to Gibralter Minorca & Malta, for the squadron to be red. in the most friendly manner, and supplied with any thing wanted, from the King’s Stores, and that this communication was made to Mr. King, in order to its being transmitted to the President of the U. S. Altho’ the sequel of the conversation disclosed some circumstances which I shall not state on paper, detracting from the disinterestedness of this proceeding, it shews that the present policy of the British Govt. treats the U. S. with more respect & conciliation than heretofore notwithstanding the prophetic alarms soundend [sic] on this subject, agst. the election of Mr. Jefferson. I am in great haste preparing for my Journey to Orange. I hope to get away from this place on Monday or tuesday. The P. will probably leave it abt. thursday or friday. Hearing that you are with Mrs. Monroe in Albemarle, I address this accordingly. Mrs. M. unites her affectionate tenders with mine to both of you. Yr. sincere friend & svt.
James Madison
 

   
   RC (DLC). Addressed by JM to Monroe “at present near Milton—Albemarle Virginia”; docketed by Monroe. Enclosure not identified.


